—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was a sales representative for the employer until he retired on December 30, 1994. The Unemployment Insurance Appeal Board ruled that claimant left his job for personal and noncompelling reasons and disqualified him from receiving unemployment insurance benefits. Substantial evidence supports the Board’s decision. Claimant decided to retire because he felt he was going to be discharged because of his supervisors’ repeated but unfounded criticism of his work and the poor performance evaluations he had received. The record, however, supports the Board’s conclusion that the employer did not have plans to fire claimant and that there was continuing work available to him. It has been held that neither criticism of an employee’s work performance by a supervisor (see, Matter of Shabbir [Sweeney], 242 AD2d 820) nor an employee’s resignation in anticipation of discharge (see, Matter of Toth [Sweeney], 244 AD2d 752) constitutes good cause for leaving employment. To the extent that claimant decided to retire to take advantage of the employer’s offer to pay part of his retiree medical premiums, a benefit which was effective only if he retired prior to the end of 1994, we have held that voluntary separation *785from one’s employment in order to accept early retirement or health benefits does not constitute a separation for good cause within the meaning of the Labor Law (see, Matter of Guarnera [Empire Blue Cross Blue Shield — Sweeney], 243 AD2d 858, 859-860).
Cardona, P. J., Mercure, White and Spain, JJ., concur.
Ordered that the decision is affirmed, without costs.